FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
               Plaintiff-Appellant,
               v.
HARRY JAMES SMISKIN,                       No. 05-30590
              Defendant-Appellee,            D.C. No.
                                          CR-04-02107-EFS
YAKAMA NATION COMMERCE
ASSOCIATION; YAKAMA NATION,
           Applicants-Intervenors.
                                      

UNITED STATES OF AMERICA,                 No. 05-30591
               Plaintiff-Appellant,
               v.                            D.C. No.
                                          CR-04-02108-EFS
KATO SMISKIN,
                                             OPINION
              Defendant-Appellee.
                                      
       Appeal from the United States District Court
         for the Eastern District of Washington
        Edward F. Shea, District Judge, Presiding

                  Argued and Submitted
          October 17, 2006—Seattle, Washington

                    Filed May 18, 2007

   Before: Dorothy W. Nelson, David R. Thompson, and
             Richard A. Paez, Circuit Judges.

                  Opinion by Judge Paez
                           5837
                        UNITED STATES v. SMISKIN                       5841
                               COUNSEL

James A. McDevitt, United States Attorney, and Jane Kirk,
Assistant United States Attorney, Yakima, Washington, for
the plaintiff-appellant.

Rebecca L. Pennell, Federal Defenders of Eastern Washing-
ton and Idaho, Yakima, Washington, for defendant-appellee
Kato Smiskin.

Russell Mazzola, Mazzola Law Office, Yakima, Washington,
for defendant-appellee Harry James Smiskin.

Sharon I. Haensly, Debora Juarez, Gabriel S. Galanda, and
Daniel W. Ferm, Williams, Kastner & Gibbs PLLC, Seattle,
Washington, for amicus The Yakama Nation.

Jack W. Fiander, Towtnuk Law Offices, Ltd., Sacred Ground
Legal Services, Inc., Yakima, Washington, for amicus
Yakama Nation Commerce Association.


                                OPINION

PAEZ, Circuit Judge:

  The Right to Travel provision of the Yakama Treaty of
1855 secures to Yakama tribal members the right to travel
upon the public highways.1 Applying this treaty provision, the
  1
   Article III of the Treaty provides in relevant part:
      And provided, That, if necessary for the public convenience,
      roads may be run through the said reservation; and on the other
      hand, the right of way, with free access from the same to the
      nearest public highway, is secured to them; as also the right, in
      common with citizens of the United States, to travel upon all pub-
      lic highways.
Treaty with the Yakamas, Art. III, 12 Stat. 951, 952-53 (1855) (second
emphasis added).
5842                  UNITED STATES v. SMISKIN
district court dismissed the Government’s indictment charging
tribal members Kato and Harry Smiskin (“Smiskins”) with
violations of the federal Contraband Cigarette Trafficking Act
(“CCTA”). At issue in this appeal is whether the Govern-
ment’s basis for maintaining a CCTA prosecution against the
Smiskins — their alleged failure to comply with the State of
Washington’s requirement that individuals give notice to state
officials prior to transporting unstamped cigarettes within the
State — violated the Right to Travel provision of the Yakama
Treaty. The district court determined that the State’s pre-
notification requirement, as applied to Yakama tribal mem-
bers, did indeed violate the Treaty, and, therefore, that the
unstamped cigarettes that the Smiskins allegedly transported
could not be considered contraband within the meaning of the
CCTA. Finding no legal basis for the Government’s prosecu-
tion of the Smiskins under the CCTA, the court dismissed the
indictment. The Government timely appeals.

   We have jurisdiction pursuant to 28 U.S.C. § 1291. We
review de novo legal determinations and applications of law
to fact, including the interpretation and application of treaty
language. See Cree v. Flores, 157 F.3d 762, 768 (9th Cir.
1998) (“Cree II”); United States v. Washington, 969 F.2d 752,
754 (9th Cir. 1992). We hold that the district court did not err
in interpreting and applying the Yakama Treaty to dismiss the
indictment against the Smiskins. We affirm.2

                          I.   Background

   Defendants Kato and Harry Smiskin are members of the
Confederated Tribes and Bands of the Yakama Nation
(“Yakama Nation”). In June 2004, Agents of the Bureau of
Alcohol, Tobacco, Firearms and Explosives (“ATF”) seized
4,205 cartons of unstamped cigarettes from Harry Smiskin’s
  2
   Because we affirm the district court’s order granting the Smiskins’
motion to dismiss, we do not address their alternative argument invoking
the rule of lenity.
                       UNITED STATES v. SMISKIN                        5843
residence, located on the Yakama Indian Reservation.3 Based
on previous investigation and surveillance, ATF Agents sus-
pected the Smiskins of transporting unstamped cigarettes
from smoke shops on an Idaho Indian reservation to smoke
shops on various Indian reservations in Washington.

   The Smiskins were indicted on charges of violating the fed-
eral Contraband Cigarette Trafficking Act, 18 U.S.C.
§ 2342(a). Under the CCTA, it is “unlawful for any person
knowingly to ship, transport, receive, possess, sell, distribute,
or purchase contraband cigarettes.” Id. The CCTA incorpo-
rates state law to define “contraband cigarettes:” “ ‘Contra-
band cigarettes’ means a quantity in excess of 10,000
cigarettes, which bear no evidence of the payment of applica-
ble State or local cigarette taxes in the State or locality where
such cigarettes are found,” and which are in the possession of
a person not otherwise authorized by the State to possess such
cigarettes. Id. § 2341(2).

   Thus, whether the Smiskins transported contraband ciga-
rettes under the CCTA turns on Washington State law. The
State generally requires wholesalers to affix either a “tax
paid” or “tax exempt” stamp to cigarette packaging prior to
sale. See Rev. Code Wash. § 82.24.030. Individuals other than
licensed wholesalers may only transport unstamped cigarettes
if they have “given notice to the [Liquor Control Board] in
advance of the commencement of transportation.” Id.
§ 82.24.250(1). State law does not exempt Yakama tribal
members from this pre-notification requirement.4
  3
     These facts were presented in exhibits that the parties submitted to the
district court, and which the court considered in ruling on the Smiskins’
motion to dismiss.
   4
     Although states cannot tax cigarettes sold to tribal members on Indian
reservations, they may tax on-reservation sales to non-Indians. See Wash-
ington v. Confederated Tribes of the Colville Reservation, 447 U.S. 134,
160-61 (1980) (“Colville”); Moe v. Confederated Salish and Kootenai
Tribes of the Flathead Reservation, 425 U.S. 463, 480-81 (1976). By
requiring notice from tribal members before they transport unstamped cig-
arettes within the State, Washington is able to track cigarette imports for
the purpose of enforcing the lawful tax on sales to non-Indians.
5844                   UNITED STATES v. SMISKIN
   Because the Smiskins did not provide notice to the State
prior to transporting unstamped cigarettes,5 the cigarettes were
unauthorized under State law and contraband under the
CCTA. As a result, the Smiskins’ possession and transporta-
tion of the contraband cigarettes violated the terms of the
CCTA. The question that remains is whether a violation of the
State’s pre-notification requirement can provide a valid basis
for a CCTA prosecution of Yakama tribal members.

                            II.   Discussion

                  A.    Applicability of the CCTA

   [1] Federal laws of general applicability are presumed to
apply with equal force to Indian tribes. See United States v.
Baker, 63 F.3d 1478, 1484 (9th Cir. 1995); United States v.
Farris, 624 F.2d 890, 893 (9th Cir. 1980). We held in Baker
that the CCTA is a law of general applicability. See 63 F.3d
at 1484. There are three established exceptions, however, that
preclude the application of an otherwise generally applicable
federal law to Indian tribes. See id. at 1485; Farris, 624 F.2d
at 893-94. The Smiskins argue that this case falls within the
Indian treaty exception. As we explained in Baker, a “federal
statute of general applicability that is silent on the issue of
applicability to Indian tribes will not apply to them if . . . the
application of the law to the tribe would abrogate rights guar-
anteed by Indian treaties.”6 63 F.3d at 1485 (internal quotation
marks omitted). Congress must therefore expressly apply a
statute to Indians in order to abrogate their treaty rights. See
   5
     We presume the allegations of an indictment to be true for purposes of
reviewing a district court’s ruling on a motion to dismiss. See United
States v. Blinder, 10 F.3d 1468, 1471 (9th Cir. 1993).
   6
     The other two exceptions, which do not apply here, arise if the statute
is silent regarding applicability to Indian tribes and either: (1) the law
touches “exclusive rights of self-governance in purely intramural matters”
or (2) there is proof “by legislative history or some other means that Con-
gress intended [the law] not to apply to Indians.” Baker, 63 F.3d at 1485
(alteration in original).
                    UNITED STATES v. SMISKIN                5845
Farris, 624 F.2d at 893 (“[I]t is presumed that Congress does
not intend to abrogate rights guaranteed by Indian treaties
when it passes general laws, unless it makes specific reference
to Indians.”).

   [2] There is no evidence that Congress intended to abrogate
Indian treaty rights through adoption of the CCTA. Congress
did not expressly make the CCTA applicable to Indian tribes,
see Baker, 63 F.3d at 1485-86, and, if anything, the relevant
legislative history suggests the opposite. See H.R. Conf. Rep.
No. 1778, 95th Cong., 2d Sess. 1, 9 n.1, reprinted in 1978
U.S. Code & Cong. Admin. News 5535, 5538 (“[The CCTA
is] not intended to affect transportation or sale by Indians or
Indian tribes acting in accordance with legally established
rights.”). But see Baker, 63 F.3d at 1486 (interpreting this lan-
guage as referring only to rights granted to Indian tribes by
the states).

   [3] The critical question, then, is whether applying the State
of Washington’s pre-notification requirement to Yakama
tribal members who possess and transport unstamped ciga-
rettes violates the Yakama Treaty of 1855. If it does, the
Smiskins cannot be prosecuted under the CCTA on the basis
of this state requirement. In light of our interpretation of the
Right to Travel provision of the Yakama Treaty in Cree II, as
well as the canons of construction for interpreting Indian trea-
ties, we conclude that applying the State’s pre-notification
requirement to the Smiskins violates the right to travel guar-
anteed in Article III of the Treaty.

              B.   The Yakama Treaty of 1855

   The text of a treaty must be construed as the Indians would
naturally have understood it at the time of the treaty, with
doubtful or ambiguous expressions resolved in the Indians’
favor. See Minnesota v. Mille Lacs Band of Chippewa Indi-
ans, 526 U.S. 172, 196, 200 (1999) (“Mille Lacs Band”); see
also Tulee v. Washington, 315 U.S. 681, 684-85 (1942) (“It
5846                  UNITED STATES v. SMISKIN
is our responsibility to see that the terms of the treaty are car-
ried out, so far as possible, in accordance with the meaning
they were understood to have by the tribal representatives at
the council and in a spirit which generously recognizes the
full obligation of this nation to protect [tribal] interests . . . .”).
The Supreme Court has repeatedly applied this rule of treaty
construction in construing Article III of the Yakama Treaty.
See Washington v. Wash. State Commercial Passenger Fish-
ing Vessel Ass’n, 443 U.S. 658, 676 (1979) (“This rule, in
fact, has thrice been explicitly relied on by the Court in
broadly interpreting these very treaties in the Indians’
favor.”). We have also applied this rule of construction in
interpreting the Yakama Treaty, and the Right to Travel pro-
vision in particular. See Cree II, 157 F.3d at 769.

   [4] As the starting point in its analysis, the district court
thus properly turned to Cree II, where we addressed at length
the Right to Travel provision of the Yakama Treaty.7 In Cree
II, the State of Washington had issued citations to truck driv-
ers for logging companies owned by Yakama tribal members,
because the companies had not paid the license and permit
fees that the State imposed on trucks used to transport lumber
to sale. See id. at 765. We held that applying the fees to the
tribal members violated the Yakama Treaty’s Right to Travel
provision because the provision guarantees them the “right to
transport goods to market over public highways without pay-
ment of fees for that use.” Id. at 769.

  The Government suggests that we limit Cree II to its hold-
ing that the Yakamas’ right to travel precludes the State of
Washington from imposing fees that impinge on this right.
Because the state pre-notification requirement at issue here
does not impose any fee, the Government argues that Cree II
  7
   In Cree II, we affirmed the district court’s judgment in Yakama Indian
Nation v. Flores, 955 F. Supp. 1229 (E.D. Wash. 1997), following our
remand in Cree v. Waterbury, 78 F.3d 1400 (9th Cir. 1996) (“Cree I”).
                   UNITED STATES v. SMISKIN                    5847
does not apply and that the requirement does not violate the
Yakama Treaty. We decline to draw such a distinction.

   In Cree II, we expressly relied on the extensive factual
findings made by the district court in that case — the Yakama
Indian Nation district court. As we noted:

    The district court eloquently set forth its findings
    that travel was of great importance to the Yakamas,
    that they enjoyed free access to travel routes for
    trade and other purposes at Treaty time, and that they
    understood the Treaty to grant them valuable rights
    that would permit them to continue in their ways.
    We agree with the district court that, in light of those
    and its other findings, the Treaty clause must be
    interpreted to guarantee the Yakamas the right to
    transport goods to market over public highways
    without payment of fees for that use.

   Id. at 769. Indeed, the Yakama Indian Nation district court
conducted a “careful inquiry into the intentions of the parties”
at the time of the Treaty, and considered extensive testimony
from three experts and hundreds of exhibits. See id. at 774.

   Further, in light of the detailed factual findings in Yakama
Indian Nation, we have little difficulty in concluding that the
Yakamas’ treaty right extends to the case at hand. In Yakama
Indian Nation, the district court determined that the Yakama
Treaty, and the Right to Travel provision in particular, were
of tremendous importance to the Yakama Nation when the
Treaty was signed. See 955 F. Supp. at 1238. At that time, the
Yakamas exercised free and open access to transport goods as
a central part of a trading network running from the Western
Coastal tribes to the Eastern Plains tribes. See id. Agents for
the United States thus repeatedly emphasized in negotiations
that tribal members would retain the “same liberties . . . to go
on the roads to market.” Id. at 1244, 1247. Indeed, although
the United States “negotiated with the Northwest tribes many
5848                   UNITED STATES v. SMISKIN
treaties containing parallel provisions,” a “public highways
clause” promising a right to travel is found in only one other
treaty. Cree II, 157 F.3d at 772.

   [5] The United States also promised the Yakamas that they
could rely on “all [the Treaty’s] provisions being carried out
strictly,” id. at 767, and the Yakamas forever ceded about 10
million acres, or 90 percent of their land, in exchange for
these rights. See Yakama Indian Nation, 955 F. Supp. at 1248,
1254; County of Yakima v. Confederated Tribes and Bands of
the Yakima Indian Nation, 502 U.S. 251, 256 (1992). The
Yakama Nation thus understandably assigned a special signif-
icance to each part of the Treaty at the time of signing and
continues to view the Treaty as a sacred document today. See
Yakama Indian Nation, 955 F. Supp. at 1262.

   [6] Based on these findings, the Yakama Indian Nation dis-
trict court concluded that the Yakamas understood the Treaty
at the time of signing to “unambiguously reserve[ ] to [them]
the right to travel the public highways without restriction for
purposes of hauling goods to market.” Id. at 1248 (emphasis
added). The court further determined that “both parties to the
treaty expressly intended that the Yakamas would retain their
right to travel outside reservation boundaries, with no condi-
tions attached.” Id. at 1251 (emphasis added). Finally, it
found that “the Treaty was clearly intended to reserve the
Yakamas’ right to travel on the public highways to engage in
future trading endeavors.” Id. at 1253 (emphasis in original).

   [7] In light of these findings, which we did not disturb in
Cree II, the district court in the instant case properly con-
cluded that the pre-notification requirement is a “restriction”
and “condition” on the right to travel that violates the Yakama
Treaty. Tribal members were not required to notify anyone
prior to transporting goods to market at the time of the treaty,8
  8
    As the Yakama Nation argues in its Amicus Brief, the Government
“may not wishfully insist that the Yakamas should have understood in
1855 that federal agents would arrest and imprison tribal members who
travel with untaxed tobacco without first notifying the territorial govern-
ment.”
                      UNITED STATES v. SMISKIN                     5849
and the Treaty guaranteed to them the same rights today. We
agree with the district court that there is no basis in either the
language of the Treaty or our cases interpreting it for distin-
guishing restrictions that impose a fee from those, as here,
that impose some other requirement. Applying either type of
requirement to the Yakamas imposes a condition on travel
that violates their treaty right to transport goods to market
without restriction.9 Thus, just as the State cannot issue cita-
tions to tribal members for not paying fees before they bring
lumber to market, the federal government cannot impose
criminal sanctions on tribal members for not providing notice
to the State before transporting tobacco for sale or trade.

   Similarly, we refuse to draw what would amount to an arbi-
trary line between travel and trade in this context, holding, as
the Government suggests, that the Yakama Treaty does not
protect the “commerce” at issue in the Smiskins’ case. We
have already established that the Right to Travel provision
“guarantee[s] the Yakamas the right to transport goods to
market” for “trade and other purposes.” Cree II, 157 F.3d at
769 (emphases added). Thus, whether the goods at issue are
timber or tobacco products,10 the right to travel overlaps with
the right to trade under the Yakama Treaty such that exclud-
ing commercial exchanges from its purview would effectively
abrogate our decision in Cree II and render the Right to
Travel provision truly impotent. See Puyallup Tribe v. Dep’t
of Game of Wash., 391 U.S. 392, 397 (1968) (“To construe
the treaty as giving the Indians no rights but such as they
would have without the treaty would be an impotent outcome
   9
     Indeed, were we to agree with the Government, Yakama tribal mem-
bers who transport cigarettes without providing notice to the State would
face felony charges under the CCTA and up to five years in prison and
$250,000 in fines. See 18 U.S.C. §§ 2344(a), 3571(3). As a practical mat-
ter, we fail to see how this criminal penalty would impede less on the
Yakamas’ right to travel than the minimal fines at issue in Cree II.
   10
      As the Yakama Nation notes in its Amicus Brief, eyewitness accounts
confirm that tobacco had been a significant medium of trade for the Yaka-
mas for over fifty years when the Treaty was signed in 1855.
5850                    UNITED STATES v. SMISKIN
to negotiations and a convention which seemed to promise
more, and give the word of the Nation for more.” (citations
omitted) (internal quotation marks omitted)).

   Neither do we find our decision in Baker determinative. In
Baker, we held that the CCTA validly applied to members of
the Puyallup Indian Tribe notwithstanding a “right to trade”
allegedly promised the Tribe in the Medicine Creek Treaty.
See 63 F.3d at 1485. Similar to the present case, the Puyallup
tribal members had trafficked in unstamped cigarettes without
obtaining prior approval from the State of Washington, in vio-
lation of Washington Administrative Code section 458-20-
192. The cigarettes were therefore unauthorized under state
law and contraband under the CCTA.

   The Supreme Court’s jurisprudence makes clear, however,
that we must interpret a treaty right in light of the particular
tribe’s understanding of that right at the time the treaty was
made,11 and Baker addressed a different tribe, a different
treaty, and a different right. Indeed, the relevant portion of the
Medicine Creek Treaty involved in Baker did not expressly
grant any right to the Puyallup Tribe, providing only that,
“[t]he said tribes and bands finally agree not to trade at Van-
couver’s Island, or elsewhere out of the dominions of the
United States.” Id. Thus, the defendant tribal members could
only argue that, by including such a restriction, the Treaty
intended no other restrictions on Indian trade. See id. This
ambiguous treaty language stands in stark contrast to the text
of the Yakama Treaty, which expressly grants the “right to
travel . . . upon all public highways,” and our interpretation
of the Treaty in Cree II.12 Further, although we held in Baker
  11
      See, e.g., Mille Lacs Band, 526 U.S. at 201-02 (noting that similar lan-
guage in two treaties may have different meanings because the Court
examines “the historical record and . . . the context of the treaty negotia-
tions to discern what the parties intended by their choice of words”); Fish-
ing Vessel, 443 U.S. at 675 (“Accordingly, it is the intention of the parties
. . . that must control any attempt to interpret the treaties.”).
   12
      For similar reasons, our decision in Farris is inapposite. There, we
concluded that another provision of the Medicine Creek Treaty, promising
                        UNITED STATES v. SMISKIN                         5851
that the CCTA did not violate the Medicine Creek Treaty
even “assuming the defendants are correct about the expecta-
tions of the signers,” we addressed only the “trading right”
allegedly guaranteed by the Medicine Creek Treaty, not the
very different “right to travel” promised by the Yakama
Treaty. See 63 F.3d at 1485.

   Additionally, in Baker, we did not find the characteristics
of the state requirement then at issue relevant to our holding.
Instead, we simply held that the “CCTA is not an impermissi-
ble restriction on a trading right guaranteed by the [Medicine
Creek] Treaty.” Id. This broad holding cannot apply with sim-
ilar force to the Yakama Treaty. In light of Cree II, the CCTA
would certainly be an impermissible restriction on the Yaka-
mas’ right to travel if the Government could rely on it to
enforce against tribal members a state fee on the transport of
unstamped cigarettes. Consequently, because Baker did not
draw a distinction between such a fee based requirement and
other types of requirements, it sheds no light on the critical
question we resolve here: whether the State of Washington’s
pre-notification requirement is distinguishable from the fee
based requirements at issue in Cree II, such that applying it
to Yakama tribal members would not violate their treaty right
to travel.

   [8] Finally, the Government argues that the Yakamas’ right
to travel applies only to “tribal goods,” which it defines as
goods that are either collectively owned or produced on the
reservation by the Tribe. Hence, the Treaty would apply to the
reservation produced timber at issue in Cree II, but not to the
cigarettes at issue here, which the Government alleges are not

“exclusive use” of reservation land, was not specific enough to preempt
a federal gambling statute. See 624 F.2d at 893. The Yakama Treaty’s
more detailed public highways clause, which sets forth a specific right to
travel and has been the subject of extensive judicial interpretation, is suffi-
ciently specific to preclude application of Washington’s pre-notification
requirement through the CCTA.
5852                UNITED STATES v. SMISKIN
tribally owned or produced. The Government makes two
points in support of its position. First, it calls our attention to
the occasional references to “tribal goods” in Yakama Indian
Nation and Cree II. See Yakama Indian, 995 F. Supp. at 1249;
Cree II, 157 F.3d at 768. However, we referred simply to
“goods,” not “tribal goods,” in ultimately defining the Yaka-
mas’ right to travel in Cree II. See 157 F.3d at 769; see also
Yakama Indian Nation, 995 F. Supp. at 1248 (defining the
Treaty right as protecting “goods”). Further, we held that the
Yakama Treaty precluded the State from issuing citations to
the plaintiff logging companies, which were privately owned
by individual tribal members. See Cree II, 157 F.3d at 765.
We also cited with approval Yakama Indian Nation’s ruling
that the Treaty right to travel “can be exercised by its individ-
ual members,” id. at 774 (quoting Yakama Indian Nation, 955
F. Supp. at 1260) (emphasis added), which is in accord with
the Supreme Court’s jurisprudence. See Puyallup Tribe, Inc.
v. Dep’t of Game of Wash., 433 U.S. 165, 171 (1977) (stating
that “individual defendants were members of the Tribe and
therefore entitled to the benefits of the Treaty”). Thus, we
conclude that the use of the term “tribal goods” in Yakama
Indian Nation and Cree II meant only that the “goods” must
be transported by “tribal” members.

   [9] Also in support of its position, the Government directs
us to the district court’s finding in Yakama Indian Nation that
“[t]rucks owned by individual Indians have never been
exempt from [vehicle] license fees.” 955 F. Supp. at 1232-33
(emphasis added); see also Cree II, 157 F.3d at 765 (noting
this finding). Although the court did not explain the relevance
of this fact, the Government suggests that the State’s imposi-
tion of such fees on the property of individual Indians shows
that the parties did not understand the Treaty to protect non-
tribal goods. However, it is well established that parties’ post-
treaty actions are relevant only insofar as they reflect on the
determinative issue, the parties’ intent at the time the treaty
was signed. See Cree I, 78 F.3d at 1403; see also Yakama
Indian Nation, 955 F. Supp. at 1254 (discussing Supreme
                        UNITED STATES v. SMISKIN                          5853
Court cases that “clearly hold that subsequent actions cannot
rewrite or expand a treaty beyond its clear terms”). Here,
there is evidence from the time of treaty suggesting that the
Yakamas then understood the right to travel to extend beyond
tribal goods. Specifically, given the Tribe’s centrally located
position as part of an inter-tribal trading network, it is likely
that the Yakamas transported not only their own goods but
also goods produced by other tribes in the network.13 See
Yakama Indian Nation, 955 F. Supp. at 1238. In sum, we dis-
agree with the Government’s argument that the Yakamas’
treaty right to travel protects only collectively owned or reser-
vation derived goods.

                  C.    The “Regulatory” Exception

   [10] In resolving conflicts between state laws and Indian
treaties, the Supreme Court has provided a narrow exception
to the inviolability of treaty rights, holding that “pure regula-
tions” — restrictions imposed for a public purpose unrelated
to revenue generation — may be validly applied to tribal
members, treaty rights notwithstanding. For instance, in
addressing the State of Washington’s fishing license fees and
the “right to fish” provided by the Yakama Treaty, the Court
held that the State retained the “power to impose on Indians
equally with others such restrictions of a purely regulatory
nature . . . as are necessary for the conservation of fish.”
Tulee, 315 U.S. at 684 (emphasis added); see also Puyallup
Tribe, 391 U.S. at 401 n.14 (“As to a ‘regulation’ concerning
the time and manner of fishing outside the reservation (as
opposed to a ‘tax’), we said that the power of the State was
to be measured by whether it was ‘necessary for the conserva-
  13
     Also, it is not clear that post-treaty conduct points in the direction that
the Government suggests. See Yakama Indian Nation, 955 F. Supp. at
1245 (noting that most individual Indian vehicle owners did not in fact
license their vehicles despite the State’s requirement); see also Cree II,
157 F.3d at 773 (“While examining the parties’ actions may be helpful in
construing a treaty, in this case, post-Treaty activity is inconclusive.”
(citation omitted)).
5854                   UNITED STATES v. SMISKIN
tion of fish.’ ” (quoting Tulee, 315 U.S. at 684)). The Court
concluded, however, that the State’s fishing license fees did
not fall within this exception, and thus could not be imposed
on tribal members, because they were “regulatory as well as
revenue producing” and were not indispensable to the regula-
tory purpose of fish conservation. Tulee, 315 U.S. at 685. As
the Court noted, the stated purpose of the licensing act was to
generate revenue for “the support of the state government and
its existing public institutions.” Id.

   [11] Similarly here, Washington’s stated purpose for
requiring cigarette stamps, and hence for requiring notice
before unstamped cigarettes are transported within the State,
is to “enforce collection of the tax hereby levied.” Rev. Code
Wash. § 82.24.030; see also Baker, 63 F.3d at 1486-87 (dis-
cussing in detail the State’s scheme for enforcing cigarette
taxes through these requirements). Because the primary pur-
pose of tax collection is to generate state revenue, the district
court in the instant case correctly determined that the State’s
notice requirement does not fall within the Court’s “purely
regulatory” exception, and that its application to Yakama
tribal members is precluded by the Yakama Treaty.14

   [12] The Government’s suggestion that the State’s tax col-
lection efforts have a purpose beyond revenue generation does
not change our analysis. Arguably, the State seeks to enforce
   14
      Although we did not expressly address the regulatory exception in
Cree II, the district court’s analysis in Yakama Indian Nation is instruc-
tive. Yakama Indian Nation held that the State license and permit fees
could not supersede the Yakamas’ treaty right because the fees were “pre-
dominantly revenue-raising rather than regulatory” and not “indispens-
able” to any regulatory purpose. 955 F. Supp. at 1256. The court properly
recognized, however, that tribal members must still comply with State
“regulations designed to preserve and maintain the condition of roads” and
“registration requirements solely for identification purposes,” insofar as
the regulations do not impose any fees (presumably, the imposition of fees
would be compelling evidence of an impermissible revenue generating
purpose on top of the regulatory purpose). Id. at 1260; see also id. at 1257.
                       UNITED STATES v. SMISKIN                      5855
taxes on cigarette sales from Indians to non-Indians in part to
ensure a “fair playing field” for Indian and non-Indian ciga-
rette retailers. However, even assuming that the State has such
a purpose, a restriction must be purely regulatory to supersede
an Indian treaty right. Because revenue generation is at least
a significant purpose of the State’s cigarette tax scheme, as
the Government concedes, the scheme is not purely regula-
tory. Additionally, a state regulation must be “necessary” to
its regulatory purpose to supersede a treaty right. The pre-
notification requirement is not necessary to the State’s alleged
purpose of leveling the playing field because there are other
ways it could enforce the tax on cigarette sales by Indian
tribes to non-Indians.15 See infra Part II. E.

                  D.    The Minimal Burden Test

   [13] The district court also properly held that the minimal
burden test, which the Supreme Court has used in balancing
state laws against inherent tribal sovereignty rights,16 is not
applicable here. Neither the Supreme Court nor this Circuit
have applied such a balancing test in the context of treaty
rights. The Supreme Court decisions cited by the Government
only briefly mention Indian treaties, if at all, and apply the
minimal burden test solely in relation to tribal sovereignty
rights. See Colville, 447 U.S. 134; Moe, 425 U.S. 463. Simi-
larly, in our decisions discussing both treaty rights and the
minimal burden test, we conduct two separate analyses: first,
  15
      Additionally, if this alleged purpose — leveling the playing field —
were sufficient to meet the regulatory exception, it would call our holding
in Cree II into question. The “fair playing field” argument applies with
equal force to the State’s efforts to collect truck license and permit fees
from Indian-owned timber companies.
   16
      Indian tribes retain “inherent sovereign powers” that they “enjoy[ ]
apart from express provision by treaty or statute.” Strate v. A-1 Contrac-
tors, 520 U.S. 438, 445 (1997); see also Merrion v. Jicarilla Apache
Tribe, 455 U.S. 130, 137-41 (1982) (discussing tribal sovereignty). How-
ever, state laws that impose only minimal burdens on these rights may be
permissible. See Colville, 447 U.S. at 151; Moe, 425 U.S. at 483.
5856                    UNITED STATES v. SMISKIN
we determine whether the state law violates a specific treaty
right; then, only if no treaty right is violated, we ask whether
the state law nonetheless imposes more than a minimal bur-
den on tribal sovereignty rights. See, e.g., Baker, 63 F.3d
1478. Because the Yakamas’ treaty right to travel is violated
here, we do not reach the second step. The district court’s
decision is further supported by the Court’s analysis in Tulee,
which did not apply a minimal burden test despite describing
the state law as not particularly intrusive.17 See 315 U.S. at
864-65 (“Even though this method may be both convenient
and, in its general impact fair, it acts upon the Indians as a
charge for exercising the very right their ancestors intended to
reserve.”).

                      E.    Additional Concerns

   [14] Finally, we agree with the district court that its deci-
sion does not pose the dangers suggested by the Government.
First, the Government contends that the court’s ruling, if
affirmed, would preclude the State of Washington and the
federal government from regulating tribal transportation of
other “restricted goods,” such as illegal narcotics and “forbid-
den fruits [and] vegetables.” This concern is unfounded, if not
disingenuous. As the Government argued extensively in its
brief to this court, and as we discussed above, regulations
with a purely regulatory purpose can be applied to Indians,
treaty rights notwithstanding. The restricted goods to which
the Government refers are regulated for the public safety, not
for a revenue generating purpose. Drug laws, for instance,
have the stated purpose of protecting the public from the dan-
gers of drug use and the drug trade, and are not intended to
  17
     Also, the Government misconstrues statements by the Court that tribal
sovereignty provides a “backdrop” to understanding Indian treaties. See,
e.g., McClanahan v. State Tax Comm’n of Ariz., 411 U.S. 164, 172-73
(1973). The Court made these statements in explaining that tribal sover-
eignty rights are the basis for construing Indian treaties in favor of the
tribes, not to suggest that treaty rights are subject to the same minimal bur-
den test as tribal sovereignty rights.
                    UNITED STATES v. SMISKIN                   5857
generate revenue for the government. To the contrary, ciga-
rettes are generally legal, and unstamped cigarettes are
deemed contraband when individuals transport them without
providing notice to the State only for the sake of improving
the collection of cigarette taxes and increasing State revenues
(“fair playing field” arguments aside).

  Further, we note the more practical response to such con-
cerns, which the Yakama Nation presented in its Amicus
Brief:

       The Yakama Nation is a sovereign nation, with its
    own government, laws and courts, not a rogue orga-
    nization or menace to civil order. The Yakama
    Nation does not and never has asserted that its mem-
    bers have a right under its treaty to traffic in narcot-
    ics. For the government of the United States to be
    suggesting otherwise is irresponsible.

       The Yakama Nation must and will intercede as lit-
    igant or amicus to protect its members’ treaty right
    to travel when the federal government overreaches,
    as it has here. But the Nation has no interest in pro-
    moting, condoning, or protecting activities by its
    members that pose real dangers to public health,
    public safety, natural resources, or public infrastruc-
    ture. The Nation has no such interest not only
    because irresponsible overreaching on its part would
    likely prompt Congress to exercise its constitutional/
    political power to abrogate or limit the treaty right to
    travel, but also because the Yakama Nation and its
    members share the interest all citizens have in public
    health, public safety, conservation and equitable
    exploitation of natural resources, and adequate pub-
    lic infrastructure.

  [15] The Government also expresses concern that the State
will suffer large revenue losses if we affirm the district court’s
5858                  UNITED STATES v. SMISKIN
decision, arguing that the State will be unable to enforce its
cigarette taxes against the Yakama Nation if it cannot require
notice from tribal members before they transport unstamped
cigarettes within the State. The Supreme Court has held, how-
ever, that tribal rights may preclude a state “from pursuing the
most efficient remedy” to enforce a valid cigarette tax on Indi-
ans.18 See Oklahoma Tax Comm’n v. Citizen Band Potawa-
tomi Indian Tribe of Okla., 498 U.S. 505, 514 (1991). As the
Court noted, states have a number of “adequate alternatives”
available to enforce taxes on cigarettes sales to non-Indians
by tribal members.19 See id.

                          III.   Conclusion

   In sum, we affirm the district court’s orders denying recon-
sideration and dismissing the charges against the Smiskins.
The Government cannot rely on the State of Washington’s
pre-notification requirement as the basis for pursuing a CCTA
prosecution against tribal members of the Yakama Nation.
The State’s requirement is not purely regulatory in nature and
applying it to tribal members would restrict a uniquely impor-
tant right to travel that the Yakama nation understood both at
the time of the treaty and now as critical to the preservation
of their culture, economy, and way of life. Therefore, the
Smiskins’ alleged transportation and possession of unstamped
cigarettes without providing notice to the State cannot be the
  18
    Notably, the Government has not alleged that the Smiskins, whom it
believes to be delivering cigarettes from one tribe to another, have sold
any unstamped cigarettes to non-Indians.
  19
    For instance, as has been successful in similar situations, the State
could attempt to reach a mutually satisfactory agreement with the Yakama
Nation regarding the enforcement of cigarette taxes. Indeed, the State’s
Department of Revenue has an official policy of working with tribes “on
a government-to-government basis to discuss and resolve areas of mutual
concern.” Wash. Admin. Code § 458-20-192(1).
                 UNITED STATES v. SMISKIN   5859
basis for prosecution under the CCTA.

  AFFIRMED.